Title: To George Washington from Winthrop Sargent, 1 August 1790
From: Sargent, Winthrop
To: Washington, George



Sir
Vincennes, County of Knox [Territory N.W. of River Ohio]August 1st 1790

By the Conveyance for my Official Communications I beg Leave to represent, that the Act of the United States which authorizes & directs the Secretary of their Western Territory to discharge (at certain Times) the Duties of the Governour has involved me in additional Expenses, Which they have not as yet been pleased to provide for, And which my private Finances do not capacitate me to defray.
It is to me Sir a most painful Task to make any Representations that may imply a pecuniary Request for myself—but situated as I am it becomes incumbent upon me.
In the Office of the Secretary, Advances of Money have been

made by me for Stationary, Printing, Public Seal &ca (and for some of those Articles have again become necessary) whilst all my Applications for a Reimbursement, to the Board of Treasury, have been passed by in Silence—To the Duties of this Office as pointed out & defined by the Ordinance For the Government of the Territory of July 1787—I found myself fully competent, but circumstanced as we now are & divided into many Counties & Districts, all of which are to be furnished with Copies of the Laws, Proclamations & Ordinances of the Governour, the Writings have consequently become so multiplied that no one Person, tho’ devoting his whole Time, can be adequate to performing them—And in Addition to all this Sir, I am informed by Governour St. Clair that it is expected I should consider myself as Secretary to the Indian Commission—a Business which in the Western Territory will probably for a long Time demand much Attention. I will beg Leave Sir to observe upon this matter that when Congress established the Offices of Governour & Secretary, the Superintendency of Indian Affairs was in a third Person—and that at the Time they were pleased to bestow this upon the Governour, they increased his Salary—May I not therefore Sir reasonably presume that some further Provision should also be made for my Office if, contrary to the original System, it is to comprehend & include the Records of Indian Business for tho’ I would not by any means ask or expect a Sinecure from Government yet I assure myself that I may with Propriety request such a Salary as shall enable me to discharge my Duty with Fidelity, & Reputation to myself.
Upon all those Subjects generally, I believe Sir it is the Intention of Governour St. Clair to express himself at this Time, if the Importance of more Public Concerns shall leave him Opportunity—but the Expenses which I must necessarily incur by his present Absence is a matter that has arisen therefrom And probably may escape his Attention—this Subject therefore as well as the Advances I have been necessitated to make I will beg Leave to lay before Congress by this Opportunity.
Most respectfully asking that they would be pleased to order for me such Provision as they may deem meet—with every Sentiment of the highest Respect I have the Honour to be Sir your most obedient devoted Servant

Winthrop Sargent

